In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from two orders of the Supreme Court, Kings County (Held, J.), the first, dated January 30, 1981, which granted defendant’s motion to vacate an inquest taken against it on January 20, 1981, and directed that defendant pay $250 costs to plaintiffs; and the second, dated March 3, 1981, which granted defendant’s motion to vacate the default judgment entered against it on January 27,1981. Orders affirmed, with one bill of $50 costs and disbursements. Trial Term did not abuse its discretion in relieving defendant of the inquest taken against it and its default. Mangano, J. P., Weinstein, Thompson and Bracken, JJ., concur.